Citation Nr: 0841859	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-15 353 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service from September 1954 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  The veteran had extensive noise exposure in service, 
without any significant post-service exposure; the 
preponderance of the evidence shows a causal nexus between 
the in-service noise exposure and a current hearing loss 
disability as defined by regulations.  

2.  The veteran currently experiences tinnitus; he has 
reported an existence of tinnitus both during his service 
(where there was extensive noise exposure) and at present, 
and there is a reported continuity of symptomatology from 
service to the present.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008). 
 
2.  Entitlement to service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303 (2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
bilateral hearing loss and tinnitus.  Therefore, no further 
development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

The veteran had a lengthy career in the U.S. Navy as an 
aviation mechanic, and he retired after over twenty hears of 
honorable service.  He has reported that in his capacity as 
an aviation specialist he spent a considerable amount of time 
on the flight decks of aircraft carriers, which are noted to 
be exceptionally noisy environments.  He states that he wore 
hearing protection from the mid-1960s onward; but, that he 
did not wear anything prior to this date.  The service 
personnel records confirm this type of duty, and the Board 
does not dispute that the veteran had a substantial amount of 
noise exposure during his naval service.  

The RO, in recognizing the in-service noise exposure, 
scheduled the veteran for a VA audiological examination to 
evaluate the current status of the veteran's bilateral 
hearing, and to offer an opinion as to if any hearing loss or 
tinnitus was causally related to the noise exposure in 
service.  The report of examination, dated in March 2004, 
reviewed the service medical records and noted some in-
service hearing loss.  The veteran did not, however, provide 
usable data so a current diagnosis could be made.  The 
examiner stated that the results of the test were 
"invalid;" however, it was felt that since there was some 
evidence of hearing loss in service, that any current hearing 
loss could be related to service.  The examiner went on to 
state that there was no evidence of tinnitus in service.  
Most significantly, the examiner stated that "if accurate 
data could be provided by the veteran[,] I would opine that 
the condition [of bilateral hearing loss] is related to 
military service."  

Subsequent to this examination, the veteran was afforded a 
separate VA examination dated in November 2007, and 
supplanted the record with a private audiologist's opinion 
dated in April 2007.  The private audiologist's report 
diagnosed hearing loss and tinnitus; however, the approved VA 
methodology (Maryland CNC) does not appear to have been 
utilized in assessing a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Regarding the question of 
etiology, the private clinician did state that the hearing 
loss was consistent with the veteran's history of noise 
exposure, and noted that, outside of the veteran's naval 
service, his post-service noise exposure was unremarkable.  

The November 2007 VA examination report showed the following 
audiometric findings:  





HERTZ



1000
2000
3000
4000
Average
RIGHT
5
30
45
60
35
LEFT
5
30
45
60
35

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 96  percent in the right ear and 100 
percent in the left ear.  Based on the above results, the 
Board concludes that a current bilateral hearing loss 
disability does exist for VA purposes.  See 38 C.F.R. 
§ 3.385.  

Regarding the question of nexus, the November 2007 examiner 
stated that it was her opinion that it was less likely as not 
that hearing loss and tinnitus were related to service.  She 
determined that as a VA hearing loss disability did not exist 
in service (i.e. during service, any noted hearing loss did 
not fit the standards of 38 C.F.R. § 3.385), that in-service 
hearing was normal for VA purposes, with hearing loss 
disability not manifesting until well after service 
separation.  She noted a hearing loss at 6000Hz in service; 
however, felt that VA only recognized disability ending at 
the 4000Hz range.  Also, the examiner noted that there was no 
documented complaint of tinnitus in service or "within a 
reasonable time post-active duty."  

The Board must conclude that the November 2007 examination is 
flawed in its rationale.  While the Board may not substitute 
its judgment for that of a medical expert as relates to 
medical matters (see Colvin v. Derwinski, 1 Vet. App. 171 
(1991)), in this instance, the audiologist's opinion is based 
on a faulty legal rationale which cannot be given much 
probative weight.  The Board is the final authority regarding 
matters of fact and law as relates to a claim pending before 
it, and in this instance, notes that the rationale of the 
audiologist in the November 2007 VA examination report did 
not accurately reflect the provisions of 38 C.F.R. § 3.385.  
Specifically, while a veteran can only obtain service 
connection for a hearing loss disability as defined by 
38 C.F.R. § 3.385, such definition applies only to 
establishing the existence of a current disorder.  The 
November 2007 report did diagnose bilateral hearing loss that 
met the regulatory definition of a hearing loss disability, 
thus establishing current disability.  It is not, however, 
required under 38 C.F.R. § 3.385 that any in-service hearing 
loss meet the VA definition of hearing loss disability.  
Thus, while the veteran did not meet the VA regulatory 
threshold at his service separation (or at any time in 
service), his hearing difficulty at 6000Hz is still 
probative, and is potentially relevant to a current disorder 
(if a nexus is made between that symptomatology and service 
by a competent medical professional).  

Thus, the Board looks to the original March 2004 VA 
examination report and that of the April 2007 private 
audiologist.  While there was no usable data to establish a 
current disorder, the March 2004 examiner stated that if a 
current hearing loss disability could be diagnosed, that it 
would be related to military service.  The April 2007 report 
finds the hearing loss to be consistent with service noise 
exposure, and noted that there was no other post-service 
noise exposure which could have caused the auditory problems.  
As mentioned, it is clear that the veteran had significant 
noise exposure during active duty, and thus his subjective 
report of acoustic trauma at both examinations is verified by 
the service history, making it highly probative. See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  Based 
on the above, there is evidence of a current disorder, of in-
service noise exposure, and of a competent link between the 
current disorder and the in-service exposure.   

The Board concludes that the November 2007 VA examination 
report is useful only in establishing a current hearing loss 
disability for VA purposes, as well as confirming the 
diagnosis of tinnitus made in both the March 2004 and April 
2007 reports.  The preponderance of the evidence does suggest 
a causal nexus between the extensive noise exposure during 
naval service and the current disorder, with the only 
negative etiological opinion being based on a faulty 
understanding of 38 C.F.R. § 3.385.  As this is the case, the 
requirements for substantiation of a claim for service 
connection for hearing loss have been met, and the claim is 
granted.  

Regarding tinnitus, the Board notes that both the March 2004 
and November 2007 VA examination reports specifically mention 
that there is no reported history of tinnitus in the service 
medical records, nor are there documented complaints of 
tinnitus until many years after service separation.  The  
Board does not dispute this finding.  Tinnitus is, however, a 
disorder that is uniquely ascertainable by the senses.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu, supra.  That is, tinnitus is defined as a ringing 
in the ears, a finding that can only be determined by the 
veteran's reporting of the condition.  

While the veteran did not report the existence of a ringing 
in his ears during service (as noted by the two VA 
examiners), he was found to currently exhibit the disorder 
based on his own reporting.  When a condition may be 
diagnosed by its unique and readily identifiable features 
(such as a ringing in the ears for tinnitus), the presence of 
the disorder is not a determination "medical in nature," 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
Given that the veteran had extensive noise exposure which 
caused hearing loss, it is not unreasonable to conclude that 
the veteran's contention of experiencing an associated 
ringing in the ears during this time is an allegation of 
substantial validity.  As this tinnitus disorder is uniquely 
identifiable to the veteran only, his reports of the 
existence of the disorder during service and at present are 
evidence of a continuity of symptomatology, and the Board 
will grant the claim for service connection.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


